Citation Nr: 1207440	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  98-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to November 1976.  He also served during numerous periods of active duty for training, inactive duty for training, and active duty for special work in the Army Reserves from November 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for asthma. 

The Veteran testified before the Board in a hearing that was held via videoconference from the RO in February 1999.  A transcript of that hearing is of record.

In January 2001, September 2003, and March 2005, the Board remanded the claim for additional development. 

In July 2009, the Veteran was notified that the Veterans Law Judge before whom he had testified in February 1999 was no longer employed by the Board.  He was offered the opportunity to testify before a different Judge.  In correspondence received in August 2009, the Veteran requested an additional hearing, to be held at his local RO. 

In October 2009, the claim was remanded for the purpose of scheduling the Veteran for an additional hearing.  In July 2010, the Veteran testified before the undersigned in a hearing that was held at the RO.  A transcript of that hearing is of record.

At his July 2010 hearing before the Board, the Veteran indicated that he wished to file an application to reopen his previously denied claim of entitlement to service connection for hypertension.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran has a history of childhood asthma.  Neither asthma, nor a history of childhood asthma, however, was noted on entry into active service or at any time during his period of active service.  

2.  The Veteran was diagnosed with asthma prior to his August 1992 period of active duty for training.  At the time of the diagnosis, the Veteran was not in active duty training status.

3.  The Veteran's asthma permanently increased in severity during his August 1992 period of active duty for training.  The worsening of his asthma disability was caused by the August 1992 period of active duty for training.


CONCLUSION OF LAW

The Veteran's pre-existing asthma was aggravated during and as a result of his August 1992 period of active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for asthma, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran, in essence, contends that his pre-existing asthma disability was worsened as a result of his 1992 active duty training with the Army Reserves.  In July 2010 testimony before the Board, the Veteran explained that the physical training requirements during his active duty training, and running in particular, caused a severe asthma attack, for which he had been required to seek emergency medical attention.  He stated that after the asthma attack, his asthma seemed worse than it had been prior to the attack.  Whereas before the attack he had not required regular treatment and monitoring of his asthma, after the attack, he required frequent medical intervention.  For this reason, he asserts that he is entitled to service connection for asthma.  

Notably, the Veteran does not contend that his asthma disability is related to his November 1973 to November 1976 period of active duty in the United States Army.   Although the record reflects that the Veteran has a history of childhood asthma, neither this history, nor any findings or symptomatology related to asthma were noted during his period of active service.  Evidence dated after the Veteran's separation from active service also does not support a finding that his current asthma is related to his period of active service.  As the Veteran does not seek service connection for his asthma as a result of his period of active service from November 1973 to November 1976, and the evidence of record does not support a finding that it is related to his period of active service, the Board will limit its analysis to whether the Veteran is entitled to service connection for asthma in association with his service in the Reserves.  The Board now turns to an evaluation of the merits of his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011). It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  As the Veteran in this case seeks service connection for a disease, rather than injury, he is not eligible for service connection on the basis of his inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The statutory language regarding the presumption of soundness indicates that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. at 245.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith, 24 Vet. App. at 46.



The first inquiry in evaluating the Veteran's entitlement to service connection for asthma is whether the Veteran is entitled to the presumption of soundness for his 1992 active duty training.  Service personnel records show that in June 1992 the Veteran received orders for active duty training to be held from August 1, 1992, to August 15, 1992.  He was not examined at entry into active duty training on August 1, 1992.  As there was no report of examination at entry into this period of active duty training, the Board concludes that the Veteran is not entitled to the presumption of soundness for his August 1992 period of active duty training.  Having determined that the Veteran is not entitled to the presumption of soundness for his August 1992 period of active duty training, the next question before the Board is whether his asthma disability pre-existed this period of active duty training.

The record in this regard reflects that on quadrennial examination in August 1980, the Veteran was found to have scattered monophonic wheezes related to a history of childhood asthma.  He was determined to be qualified for retention in the Reserves, but was advised to see a physician.  The Veteran's duty status (inactive duty training versus active duty training) at the time of this notation is not clear.  However, the notation of wheezing and a history of childhood asthma are insufficient to establish a diagnosis of asthma in August 1980.

The record reflects no further findings related to asthma until March 1992, when quadrennial examination again was notable for diffuse bilateral wheezing.  Although the examining physician determined that the Veteran was qualified for retention in the Reserves, he was referred for additional evaluation.  A report of examination from the 4010th USA Hospital dated that same day shows that upon arrival, the Veteran was observed to be having difficulty breathing and to be wheezing.  He was directed by medical personnel to seek treatment at a medical emergency facility, and was taken directly to Methodist Hospital.  The records associated with the treatment the Veteran received at Methodist Hospital are not of record.  However, a July 1992 Memorandum from the Department of the Army to the Commander of the Bayne-Jones Army Community Hospital shows that on March 14, 1992, the Veteran had an asthma attack while performing Regular Scheduled Training Assembly, while in inactive duty training status.  A Public Voucher for Purchases and Services other than Personal shows that the Veteran was treated by Pendleton Memorial Methodist Hospital for a diagnosis of asthma.  The March 1992 diagnosis of asthma is the first confirmed diagnosis of asthma of record.  As this diagnosis pre-dated his entry into the August 1992 period of active duty training, the Board finds that the Veteran's asthma pre-existed his entry into that period of active duty training.  

As the Veteran's asthma pre-existed his entry into active duty training in August 1992, in order for service connection to be warranted, his disability must have been aggravated during the active duty training, and the worsening must have been caused by the period of active duty training.  See 38 U.S.C.A. § 101(24)(B), Smith, 24 Vet. App. at 48.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004).  

Service treatment records associated with his August 1992 period of active duty training show that on August 6, 1992, the Veteran reported to sick call with complaints of shortness of breath.  He reported that he had been diagnosed with asthma in March 1992.  Physical examination resulted in a diagnosis of upper respiratory infection.  As the Veteran complained of chest tightness and was noted to have both inspiratory and expiratory wheezes, with positive use of accessory muscles, it was determined that he should be transported via ambulance to the local emergency room.  The records associated with his emergency treatment are not in the claims file.

On follow up evaluation on August 10, 1992, the Veteran reported that he had been treated with an injection and a breathing treatment at the emergency room, and that he currently was doing much better.  He reported occasional wheezing, mostly in the morning, which responded well to an inhaler.  Physical examination demonstrated lungs that were clear to auscultation, bilaterally, without retractions.  The assessment was status post acute asthma attack.  He was instructed to return to duty without restriction, and to continue to use his inhaler as needed.  Follow up evaluation two days later revealed wheezing in the bilateral lower lungs.  The Veteran indicated that his asthma had been bad that year.

Service personnel records dated in February 1994 show that the Veteran had nine unsatisfactory drill participations over the last year.  He was noted to be suffering from health conditions that impaired his ability to perform his duties as a soldier.  

Clinical records dated since February 1994 show that the Veteran is regularly followed for severe persistent asthma, and that exercise is a trigger of his asthma.  These records also show that the Veteran reported a worsening of his asthma after a 1992 asthma attack.  Treating clinicians have not opined as to whether his asthma was aggravated as a result of his August 1992 active duty for training.

On VA respiratory examination in March 2004, the Veteran reported a history of severe asthma since 1994.  He indicated that he had asthma as a child, but that he eventually grew out of it, and it was not until 1994 that he began to have serious problems.  He noted that in the past he had required frequent systemic steroids for control of his asthma, but that over the past few years, his disease had been fairly well controlled on inhaled steroids.  After physically examining the Veteran, the examiner diagnosed the Veteran with very severe chronic obstructive lung disease with a reversible component attributable to asthma.  The examiner noted that the Veteran's claims file was not available for review.  Given the Veteran's history of childhood asthma, his history of allergic rhinitis with nasal polyps, and the fact that there was no evidence of record supportive of a history of exposure to airway irritants, the examiner determined that the Veteran's asthma was attributable to an allergic asthma, and that it may have no relation to his service in the military.

The same examiner again examined the Veteran in May 2007.  At that time, the examiner noted the Veteran's history of 30-pack smoking years but did not offer an opinion regarding the etiology of the Veteran's asthma.  In a May 2007 addendum to the report of examination, the examiner stated that the Veteran's asthma had its initial clinical onset during his childhood.  In August 1992, he received emergency medical treatment for asthma.  Upon review of the claims file in its entirety, the examiner opined that it was as likely as not that the Veteran's asthma underwent a chronic progression during his active duty training.  The examiner did not address whether the progression was caused by the active duty training.

In effort to obtain additional information regarding the etiology of the Veteran's asthma, VA provided the Veteran with another examination in May 2009.  After reviewing the claims file and examining the Veteran, the examiner determined that the initial clinical manifestation of the Veteran's asthma was in childhood.  He currently suffered from chronic allergies, and had had nasal polyps, which were associated with chronic allergies.  The examiner determined that the most likely cause of the Veteran's airway responsiveness was allergies.  His asthma had been further exacerbated by smoking, which led to the development of chronic obstructive pulmonary disease.  In the examiner's opinion, the Veteran's asthma demonstrated a natural progression of disease in a person with chronic allergies who presented with childhood asthma and who smoked cigarettes for greater than 20-pack years.

Following a July 2010 hearing with the Veteran, the Board determined that the record required additional clarification of the etiology of the Veteran's asthma, by way of an expert opinion.  In a July 2011 opinion, a VA pulmonologist provided a detailed account of the Veteran's respiratory disease and determined, based on the number of variable references to allergic rhinitis, nasal polyps, childhood asthma, and severe recurrent asthma, that the Veteran's asthma progressed during his military service, culminating during his August 1992 active duty training.  The examiner opined that the August 1992 asthma attack represented a progression of the disease, and that the origin, or cause, of the progression was service-related.  Interpreting this statement in the light most favorable to the Veteran, the Board concludes that the physician, in indicating that the progression was service-related, was referring to the Veteran's August 1992 active duty training.

In this case, the Veteran has provided credible and competent testimony as to the increase in the severity of his asthma during his August 1992 period of active duty training, and this testimony is consistent with the clinical evidence of record.  In addition, each of the VA examiners who reviewed the Veteran's record agreed that the Veteran's asthma underwent a progression during his August 1992 active duty training.  The final question before the Board therefore is whether the progression was caused by the August 1992 active duty training.

The record contains evidence that weighs both in favor and against a finding that the progression was caused by the August 1992 active duty training.  The May 2007 examiner did not offer an opinion as to the cause of the progression, weighing neither in favor nor against the Veteran's claim.  The May 2009 examiner, however, determined that the progression was the result of the natural progress of the disease, as opposed to the result of the active duty training.  In contrast, the July 2011 VHA physician found that the cause of the progression was the August 1992 active duty training.

Favorable evidence relating the progression of the Veteran's asthma to his August 1992 active duty training must be weighed against the negative opinion evidence of record.  In considering what weight to assign the May 2009 VA examiner's opinion as compared to the July 2011 opinion, the Board concludes that neither opinion is entitled to more probative weight than the other.  Both physicians reviewed the same medical evidence and came to different conclusions.  Although both physicians discussed the medical evidence in detail, neither provided a detailed rationale for his conclusions regarding the cause of the progression.  The absence of a rationale for either opinion prevents the Board from being able to determine which opinion is entitled to more probative weight.  As neither opinion is entitled to more probative weight than the other, the Board concludes that the weight of the evidence for and against the claim is in relative equipoise.

After weighing the evidence regarding the cause of the progression of the Veteran's asthma disability, the Board finds that it is at least as likely as not that the Veteran's asthma disability was aggravated during and as a result of his August 1992 active duty training.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for asthma have been met.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990); 38 C.F.R. § 3.102. 



ORDER

Service connection for asthma is granted.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


